                                                                                                                     Plaintiffs' Exhibit D


Robert Willis

From:                                    Edmondson-Cooper, Jana J - SOL < EdmondsonCooper.Jana@dol.gov>
Sent:                                    Wednesday, February 24, 2021 9:48 AM
To:                                      Isa Gratacos-Padro; Robert Willis
Cc:                                      Yoana Caceres
Subject:                                 RE: Amended Settlement



Good Morning All,

Please note the U.S. Department of Labor ("Department") does not represent any individual plaintiffs. The Department
represents the Department's Wage and Hour Division with regard to violations of the FLSA WHD determined the
employer (defendants in the section 16(b) private right of action) committed related to WHD's investigation of the
employer.

Additionally, please note the Department cannot provide any guidance or legal advice to the parties of the Section 16(b)
private right of action. The 16(b) case is a separate legal action, which the Department is not involved in, and applicable
to each of the plaintiffs named in the that case who retained Mr. Willis for representation in the private action. The
Department's suit did not terminate that representation. Therefore, Mr. Willis is the only attorney of record
representing plaintiffs in the private action.

 In consideration, going forward, please remove me from settlement communications between the two of you
regarding the 16(b) matter. Thank you.

Sincerely,


Ja:naJ. UnwndSon-Cooye:r I Trial Attorney (Bilingual)
U.S. Department of Labor-Office of the Solicitor
(404) 302-5458 (Office) I EdmondsonCooper.Jana@dol.gov

Until further notice, in light ofthe current restrictions put in place by federal, state, and local governments in response to COVID-19,
please direct all co"espondence to me at EdmondsonCooper.Jana@dol.gov • Please do not send c°"espondence by paper mail,
courier, orfax to the A.tlanta Solicitor's Office. Ifyour c°"espondence is too large for email, or you have limited.access to email, please
contact"¥" to discuss.an alternate means ofdelivery.


* * * rI'his n1essagc may conlain infom1ation that is pri,,ilcgcd or othcn,isc cxc1npt fro in disclosure under applicable l<n''. Do not disclose
\\ithout consulting the ()ffice of the Solicitor. If you think you received this e-mail in error, please notify the sender imrnediately. * * *


From: Isa Gratacos-Padro <lsa@eawoodlaw.com>
Sent: Wednesday, February 24, 2021 9:03 AM
To: Robert Willis <RWillis@rjwillis-law.com>; Edmondson-Cooper, Jana J - SOL <EdmondsonCooper.Jana@dol.gov>
Cc: Yoana Caceres <ycaceres@rjwillis-law.com>
Subject: Amended Settlement




I   CAUTION - The sender of this message is external to the DOL network. Please use care when clicking on links and responding with
    sensitive information. Send suspicious email to spam@do!.gov.




Mr. Willis:
                                                                       1
Yesterday I met with the Plaintiffs to discuss the Amended Settlement agreement you emailed me only to discuss the
release clause and the effect it would have with their immigration matter. I could not fully discuss it with them as they
were concern as to other provisions in the agreement. The Plaintiffs at this moment would like a meeting with you so
you can explain each of the terms and conditions of this Amended Settlement. I can tell you that the Plaintiffs were a bit
confused as to the Amended Settlement and the justification given in the email you sent. They were also a bit confused
because they were unsure as to who was their legal counsel for this matter. One of the Plaintiffs, Mr. Juarez-Chavez,
said that the agreement was only applicable to him and Ms. Mendoza since the others were being represented by the
attorney of the US Department of Labor. Also, they stated that they were not going to agree to a one sided non-
disparagement clause. I am willing to arrange the meeting. We can do a video conference from my office. Let me know
how you would like to proceed.

Sincerely,



Isa Gratac6s-Padr6, Esq.* I The E.A. Wood Law Firm I 1318C Commerce Street, New Bern, NC 28562
P. 252-375-8710 I IE. isa@eawoodlaw.com
*License in the Commonwealth of Puerto Rico




 {6. The
;J' E.A.Wood Law Firm
This e-mail and any attached file(s) are confidential and may be attorney-client privileged. It is intended solely for the
addressee and may not be disclosed, copied, disseminated or used by anyone other than the intended recipient. If you
have received this e-mail in error, please advise the sender immediately. Thank you. I Este mensaje electr6nico y
cualquier archivo que se adjunte contiene informaci6n legalmente privilegiada y confidencial. Es para uso exclusivo de!
destinatario. Si usted ha recibido esta comunicaci6n por error, por favor avisenos inmediatamente. Gracias

IRS CIRCULAR 230 DISCLOSURE

To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. federal tax advice contained in
this communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose
of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing, or recommending to another party
any transaction or matter addressed herein. Thank you. I Para garantizar el cumplimiento de los requisitos impuestos por
el IRS, le informamos que cualquier consejo de impuesto federal contenido en esta comunicaci6n (incluyendo los anexos)
no tiene por intenci6n o ha sido escrito, y no se puede utilizar, con la finalidad de (i) evitar sanciones previstas en el
C6digo de Rentas lnternas o (ii) promover, comercializar o recomendar a un tercero cualquier transacci6n o asunto
abordado en este documento. Gracias.




This email has been scanned for spam and viruses. Click here to report this email as spam.



                                                            2
